Title: From Thomas Jefferson to James Currie, 14 December 1800
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Washington Dec. 14. 1800.

I recieved your favor covering mr Ross’s last observations, some time before I left home. a great deal of business pressing on me at that time, as preparatory to my departure for this place, I was unable to attend to this at all. I have taken the first leisure moment I had here, to consider these last observations. we differ in a fact, no further material than as explanatory of the state of things at a particular moment. that there may be an end to this [dispute?], I am contented the case should proceed to arbitration without further addition on my part.my thanks to you for the trouble you take in this business, and assurances of all possible esteem & attachment from Dear Sir
Your friend & servt

Th: Jefferson

